Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 69 and 71-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (US 7,018,647 B1) in view of Zhang (US 2015/0110852 A1) or Grenier et al (US 2015/0297507 A1).
Yamasaki teaches (see abstract, col.2, lines 40-61) an external skin patch having improved painkilling effect for pains accompanied by inflammation (such as chronic anthrorheumatism or low back pain).  Yamasaki’s external skin patch comprise a substrate and a drug reservoir layer coated on the substrate, in which the drug reservoir layer comprises a drug-containing base comprises (i) an adhesive gel base containing a water soluble polymeric material, a crosslinking agent, water and a humectant as essential components and (ii) a local anesthetic (such as Lidocaine) and a nonsteroidal antiphlogistic analgesic agent (such as Diclofenac) as medicinal components.  
Specifically, in its Example 1 Yamasaki teaches a drug-containing base having a formulation shown below:

    PNG
    media_image1.png
    336
    494
    media_image1.png
    Greyscale

Yamasaki’s drug-containing base formulation containing the essential components (a water soluble polymeric material, a crosslinking agent, water and a humectant) for the adhesive gel base and the medicinal components (Lidocaine and Sodium diclofenac) is spread on a nonwoven fabric (instant surface layer) at 1000 g/m2 to form a drug reservoir layer (instant adhesive layer), and a polypropylene liner (instant removable protective layer) is attached to it, and then it is cut to a size of 10x14 cm2 to give an external skin patch.  
With respect to instant glycerol, Yamasaki teaches (col.4, lines 13-29) the equivalence of propylene glycol contained in the formulation shown above and glycerin (another name for instant glycerol) as its humectant, which is used in order to maintain the water content in the adhesive gel base at a constant level so that the adverse effect on the drug releasing rate to the skin (resulting from the evaporation of the water from the obtained external skin patch during its storage or use) can be reduced.  Since Yamasaki teaches the equivalence of the propylene glycol contained in the formulation shown above and glycerin (instant glycerol), it would have been obvious to one skilled in the art to use glycerin (instant glycerol) as Yamasaki’s humectant with a reasonable expectation of maintaining the water content in the adhesive gel base at a constant level and thus reducing the adverse effect on the drug releasing rate to the skin.  
With respect to the limitation “wherein the Diclofenac constituent comprises Diclofenac epolamine”, although Yamasaki’s sodium diclofenac does not meet instant Diclofenac epolamine, as evidenced by Zhang ([0034]-[0035]) or Grenier ([0004], [0050], [0104] and [0111]), Diclofenac sodium and Diclofenac epolamine are well-known in the art as equivalently or interchangeably used salt forms of a non-steroidal anti-inflammatory drug, Diclofenac.  It would have been obvious to one skilled in the art to use Diclofenac epolamine instead of Diclofenac sodium in Yamasaki’s drug-containing base formulation with a reasonable expectation of success.  
With respect to instant limitation as to the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent being within the range of from about 6.5:1 to about 4.5:1, based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac, in the formulation shown above, assuming that there are 5 g of Lidocaine and 1 g of Sodium Diclofenac, this gives 0.93 g of Diclofenac in the non-salt form (as calculated by the Examiner based on the fact that the formula weight for Diclofenac is 296.15 g/mol and the formula weight for Sodium Diclofenac is 318.1 g/mol).  When substituting Diclofenac epolamine for Sodium Diclofenac (as established above), one skilled in the art would find it obvious to use the same amount of the active ingredient (i.e., 0.93 g of Diclofenac in the non-salt form) in the resulting formulation (in order to have 0.93 g of Diclofenac in the non-salt form, one would use 1.29 g (instead of 1 g) of Diclofenac epolamine (as calculated by the Examiner)).  Thus, the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent would still be about 5.4, based on the equivalent weight of the non-salt form of Lidocaine and Diclofenac.   The ratio of about 5.4 falls within instant range (6.5:1 – 4.5:1) of claim 69 as well as instant range (about 6:1 – about 5:1)of claim 72.
With respect to instant limitation “for topical use in the local treatment or prevention of pain, wherein the pharmaceutical patch is applied and remains applied to an area of the skin of a patent for an application period of more than about 12 hours;” and “wherein after expiry of the application period, the pharmaceutical patch is removed from the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least about 1 hour”, those limitations are being directed to intended use of the instantly claimed pharmaceutical patch composition, and those limitations do not provide any additional structural or compositional definition to the patch composition already recited.  The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).  See also MPEP 2112(I): “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, since Yamasaki in view of Zhang or Grenier teaches a pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent (Diclofenac epolamine), wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent lies within instant range of from about 7:1 to about 4:1 (based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac), the patch taught by Yamasaki in view of Zhang or Grenier would inherently be capable of performing the intended use.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 69, 71, 72, 75 and 76.    
With respect to instant claims 73 and 74, as discussed above, in Yamasaki’s Example 1, the drug-containing base formulation is spread on a nonwoven fabric at 1000 g/m2, and after a polypropylene liner is attached to it, it is cut to a size of 10x14 cm2 to give an external skin patch.  Since the formulation is spread on the fabric at 1000 g per 1 m2, and since each patch has a size of 140 cm2 (i.e., 0.014 m2), this means that there is 14 g of the formulation in each patch.  Since there is 5% of Lidocaine and 0.93% of Diclofenac (in the non-salt form), this gives 700 mg for Lidocaine and 130.2 mg for Diclofenac (in the non-salt form) per patch.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 73 and 74. 
With respect to those limitations of instant claims 77-81 and 84, again, none of those limitations is providing any additional structural or compositional definition to the patch composition already recited in instant claim 69, and those limitations are being directed to intended use of the instantly claimed pharmaceutical patch composition of claim 69.  Thus, since Yamasaki in view of Zhang or Grenier teaches a pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent (Diclofenac epolamine), wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent lies within instant range of from about 6.5:1 to about 4.5:1 (based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac), the patch taught by Yamasaki in view of Zhang or Grenier would inherently be capable of performing the intended use.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 77-81 and 84 as well.      
With respect to instant claims 82 and 83, claim 82 simply recites a kit comprising a plurality of pharmaceutical patches as defined in claim 69 (i.e., the composition, the structure and the properties for the patches in claim 82 would be the same as those for the patch in claim 69), and the rest of the limitations of claims 82 and 83 are being directed to intended use of the patches.  In its TEST EXAMPLE, Yamasaki administers its patches to volunteers, each having low back pain.  The duration of the administration was 12 hours a day, and the test lasted for 7 days.  This implies that there is a “kit” comprising a plurality of the patches.  Thus, Yamasaki in view of Zhang or Grenier renders obvious instant claims 82 and 83. 
Response to Arguments
(I) First of all, with respect to the comparative data in the first 132 Declaration filed on September 29, 2020, applicant states that the Examiner has suggested applicant provide a comparative example using Yamasaki’s Example 1 in which Diclofenac sodium is replaced with Diclofenac epolamine, as compared to Example 8.  The Examiner disagrees with applicant’ such statement.  In Response to Arguments dated December 18, 2020, after explaining that the comparison shown in the declaration was not a fair one and thus it is difficult to ascertain whether the superior results of present patch are resulting directly from using Diclofenac epolamine (instead of Sodium diclofenac), the Examiner suggested that a fair comparison would be a comparison of (i) a patch of Yamasaki’s Example 1, in which Diclofenac sodium is replaced with Diclofenac epolamine vs. (ii) the patch of Yamasaki’s Example 1 (in this way, the only difference between the two examples would be Diclofenac epolamine vs. Diclofenac sodium). 
(II) Applicant points out that instant claim 69 has been amended to include “glycerol” in the pharmaceutical patch and argue that Yamasaki’s Example 1 does not include “glycerol” and that Yamasaki (or Zhang or Grenier et al) provides no reason to include glycerol in its patch.  Applicant thus argues that the pharmaceutical patch of amended claim 69 would not have been obvious over the combination of references for at least this reason.  However, as already addressed above, since Yamasaki teaches  the equivalence of propylene glycol contained in the formulation of its Example 1 and glycerin (another name for instant glycerol) as its humectant (which is used in order to maintain the water content in the adhesive gel base at a constant level so that the adverse effect on the drug releasing rate to the skin can be reduced), it would have been obvious to one skilled in the art to use glycerin (instant glycerol) as Yamasaki’s humectant with a reasonable expectation of maintaining the water content in the adhesive gel base at a constant level and therefore reducing the adverse effect on the drug releasing rate to the skin.  
(III) Applicant argues that as stated in MPEP 716.02(e), “[a]pplicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner” (citing in re Holladay, 584 F.2d 384 (CCPA 1978)).  Applicant argues that the second 132 Declaration shows and explains the unexpected results of the pharmaceutical patch of claim 69 over a Comparative patch that is even more closely related to the claimed patch than Yamasaki’s patch since the second Declaration compares the “Present patch” prepared based on the Example 8 in the specification comprising Diclofenac epolamine to a Comparative patch prepared based on Example 1 of Yamasaki comprising Diclofenac epolamine instead of sodium Diclofenac.  Applicant furthermore argues that Present patch falls within the scope of claim 69 and the Comparative patch does not since (i) Comparative patch does not comprise glycerol and since (ii) the Comparative patch does not meet the feature, “wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent is within the range of from 6.5:1 to 4.5:1, based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac”. Specifically, applicant argues that in the Present patch, 1.3% by weight of diclofenac epolamine corresponds to about 0.936% by weight of non-salt form of diclofenac; and the relative weight ratio of 5% by weight of lidocaine to 1.3% by weight of diclofenac epolamine corresponds to about 5.3:1 of the relative weight ratio of the non-salt form of lidocaine to diclofenac, which is within the scope of 6.5:1 to 4.5:1 recited in amended claim 69.  On the other hand, applicant argues, when the same calculation is carried out for the Comparative patch, the relative weight ratio of the non-salt form of lidocaine to diclofenac is about 6.9:1, which is outside the scope of 6.5:1 to 4.5:1 in amended claim 69.  Applicant then argues that as shown in the Adhesive force test results of the Declaration, present patch has superior adhesive force compared to the comparative patch.  Applicant thus argues unexpected superior results of present patch according to claim 69 over an even closer Comparative patch than Yamazaki’s Example 1.
	However, (i) first of all, for the same reason given by the Examiner for stating that the comparison shown in the first 132 declaration was not a fair one, the comparison shown in the second 132 declaration is also unfair.  That is, as shown in Table 1 of the second declaration, in addition to the Glycerol component, Present patch also includes components (methyl parahydroxybenzoate, propyl parahydroxybenzoate, polyacrylic acid, aluminum glycinate, sodium EDTA and Urea) that are not present in Comparative patch, and Comparative patch includes component (dry aluminum hydroxide gel) which is not present in Present patch. Also, the amounts for the components that are commonly present (Diclofenac epolamine, propylene glycol, tartaric acid, heavy kaolin, and purified water) are all different.  Thus, comparing Present patch to Comparative patch is like comparing apples and oranges, and the comparison made is not a fair one.  Therefore, it is not possible to ascertain whether the superior results of Present patch (as argued by applicant) are resulting directly from using Glycerol.  If applicant wants to show unexpected superior results of present invention containing glycerol, applicant needs to compare two formulations, one with glycerol and one without the glycerol, but keeping every other components the same in kinds and amounts.  (ii) Secondly, as to applicant's argument that for Comparative patch, the relative weight ratio of the non-salt form of lidocaine to diclofenac would be about 6.9:1, which is outside the scope of 6.5:1 to 4.5:1 in amended claim 69, the Examiner believes that applicant’s such calculation is based on the assumption that one would substitute 1 g of diclofenac epolamine for 1 g of sodium diclofenac in Yamasaki’s Example 1 formulation.  However, as already explained above, when substituting Diclofenac epolamine for Sodium Diclofenac in Yamasaki’s Example 1 formulation, one skilled in the art would find it obvious to use the same amount of the active ingredient (i.e., 0.93 g of Diclofenac in the non-salt form) in the resulting formulation (in order to have 0.93 g of Diclofenac in the non-salt form, one would use 1.29 g (instead of 1 g) of Diclofenac epolamine (as calculated by the Examiner)).  Thus, the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent would still be about 5.4, based on the equivalent weight of the non-salt form of Lidocaine and Diclofenac, and the ratio of about 5.4 falls within instant range (6.5:1 – 4.5:1) of claim 69 as well as instant range (about 6:1 – about 5:1) of claim 72.     
(IV) Applicant furthermore states that Present patch in the Declaration corresponds to Example 8 of the specification and that Present patch does not comprise any additional ingredients other than the ingredients listed in Example 8.  The Examiner agrees with such statement, however, applicant is missing the point: what the Examiner is saying is that Present patch (which corresponds to Example 8 of present specification) includes components that are not present in Comparative patch (and vice versa) and thus, the comparison made is not fair.  As stated above, if applicant wants to show unexpected superior results of present invention containing glycerol, applicant needs to compare two formulations, one with glycerol and one without the glycerol, however, keeping every other components the same both in kinds and amounts so as to make the comparison fair.   
Therefore, for the reasons stated above, instant 103 rejection over Yamasaki in view of Zhang or Grenier still stands.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 10, 2021